Title: A Proposal for Promoting Useful Knowledge, 14 May 1743
From: Franklin, Benjamin
To: 


A proposal Franklin drafted in 1743 to found an academy in Philadelphia, he wrote in his autobiography, came to nothing and was laid aside. “I succeeded better the next Year, 1744, in proposing and establishing a Philosophical Society.” Franklin did take a leading part in founding this Society, but the implications that it was his idea and that the Society flourished are not fully supported by the facts.
The botanist John Bartram seems to have been the first in Philadelphia to propose a learned society. He had been corresponding for a decade with naturalists like Gronovius, Mark Catesby, and Sir Hans Sloane in Europe and Cadwallader Colden, John Clayton, and John Mitchell in America. Of all the Philadelphia philosophers, except James Logan, he was probably the best known beyond his own city. Early in 1739 he asked Peter Collinson’s advice about the formation of a society or even an academy where “most ingenious and curious men” might communicate knowledge of “natural secrets arts and syances.” Collinson realized that there were not yet enough learned men in Philadelphia—Bartram had admitted as much—and pointed out that “to draw learned strangers to you, to teach sciences, requires salaries and good encouragement,” which were lacking. Meanwhile, he observed, the Library offered many of the advantages of an academy. Bartram, discouraged, seems to have done no more for several years, but in 1743, with Franklin, whose interest in scientific matters was growing, he took the matter up again. Franklin now wrote a proposal for a learned society which embodied both Bartram’s ideas and his own.
The immediate response was encouraging. Colden’s warm approval determined Franklin “to proceed in the Affair very soon.” The Society was organized, probably early in 1744. By March 27, when Bartram sent Colden “one of our proposals,” there had been three meetings. Several persons from neighboring provinces were elected to membership; others expressed interest; and a few, in response to the Proposal’s invitation, sent scientific papers. Only James Logan held aloof. “I tould Benjamin that I believed he [Logan] would not incourage it,” Bartram explained to Colden; “we should have been pleased with his name at the top of our List, as his person in our meetings. However we resolved that his not favouring the design should not hinder our attempt and if he would not go along with us we would Jog along without him.”
  Stout words were not enough. The first enthusiasm soon passed off. “The Members of our Society here are very idle Gentlemen,” Franklin complained to Colden, August 15, 1745; “they will take no  Pains.” Colden commented later that if some had been lazy, others were “too officious.” In October Bartram, Franklin, and Thomas Bond were talking of “carrying it on with more dilligence than ever which we may very easily do if we could but exchange the time that is spent in the Club, Chess and Coffee House for the Curious amusements of natural observations.” The Society was already moribund by the time Bartram began receiving inquiries about it from his European friends.
But Franklin did not give up easily. He jumped at Colden’s suggestion of publishing an American philosophical miscellany which would include the papers that had been submitted to the Society and others which such a periodical might be expected to attract. These plans, also, came to nothing. Franklin was still clinging to the idea of a learned society in 1751 when he solicited Collinson’s influence to get him the office of deputy postmaster general for America: one of the beneficial results of his appointment to that post, he pointed out, was that it “would enable me to execute a Scheme long since form’d, of which I send you enclos’d a Copy, and which I hope would soon produce something agreeable to you and to all Lovers of Useful Knowledge.”
 

A PROPOSAL for Promoting Useful Knowledge among the British Plantations in America.
Philadelphia, May 14, 1743.
The English are possess’d of a long Tract of Continent, from Nova Scotia to Georgia, extending North and South thro’ different Climates, having different Soils, producing different Plants, Mines and Minerals, and capable of different Improvements, Manufactures, &c.
The first Drudgery of Settling new Colonies, which confines the Attention of People to mere Necessaries, is now pretty well over; and there are many in every Province in Circumstances that set them at Ease, and afford Leisure to cultivate the finer Arts, and improve the common Stock of Knowledge. To such of these who are Men of Speculation, many Hints must from time to time arise, many Observations occur, which if well-examined, pursued and improved, might produce Discoveries to the Advantage of some or all of the British Plantations, or to the Benefit of Mankind in general.

But as from the Extent of the Country such Persons are widely separated, and seldom can see and converse or be acquainted with each other, so that many useful Particulars remain uncommunicated, die with the Discoverers, and are lost to Mankind; it is, to remedy this Inconvenience for the future, proposed,
That One Society be formed of Virtuosi or ingenious Men residing in the several Colonies, to be called The American Philosophical Society; who are to maintain a constant Correspondence.
That Philadelphia being the City nearest the Centre of the Continent-Colonies, communicating with all of them northward and southward by Post, and with all the Islands by Sea, and having the Advantage of a good growing Library, be the Centre of the Society.
That at Philadelphia there be always at least seven Members, viz. a Physician, a Botanist, a Mathematician, a Chemist, a Mechanician, a Geographer, and a general Natural Philosopher, besides a President, Treasurer and Secretary.
That these Members meet once a Month, or oftner, at their own Expence, to communicate to each other their Observations, Experiments, &c. to receive, read and consider such Letters, Communications, or Queries as shall be sent from distant Members; to direct the Dispersing of Copies of such Communications as are valuable, to other distant Members, in order to procure their Sentiments thereupon, &c.
That the Subjects of the Correspondence be, All new-discovered Plants, Herbs, Trees, Roots, &c. their Virtues, Uses, &c. Methods of Propagating them, and making such as are useful, but particular to some Plantations, more general. Improvements of vegetable Juices, as Cyders, Wines, &c. New Methods of Curing or Preventing Diseases. All new-discovered Fossils in different Countries, as Mines, Minerals, Quarries, &c. New and useful Improvements in any Branch of Mathematicks. New Discoveries in Chemistry, such as Improvements in Distillation, Brewing, Assaying of Ores, &c. New Mechanical Inventions for saving Labour; as Mills, Carriages, &c. and for Raising and Conveying of Water, Draining of Meadows, &c. All new Arts, Trades, Manufactures, &c. that may be proposed or thought of. Surveys, Maps and Charts of particular Parts of the Sea-coasts, or Inland Countries; Course and Junction of Rivers and great Roads, Situation of Lakes and Mountains, Nature of the Soil and Productions, &c. New Methods of Improving the Breed of useful Animals, Introducing other Sorts from foreign Countries. New Improvements in Planting, Gardening, Clearing Land, &c. And all philosophical Experiments that let Light into the Nature of Things, tend to increase the Power of Man over Matter, and multiply the Conveniencies or Pleasures of Life.
That a Correspondence already begun by some intended Members, shall be kept up by this Society with the Royal Society of London, and with the Dublin Society.
That every Member shall have Abstracts sent him Quarterly, of every Thing valuable communicated to the Society’s Secretary at Philadelphia; free of all Charge except the Yearly Payment hereafter mentioned.
That by Permission of the Postmaster-General, such Communications pass between the Secretary of the Society and the Members, Postage-free.
That for defraying the Expence of such Experiments as the Society shall judge proper to cause to be made, and other contingent Charges for the common Good, every Member send a Piece of Eight per Annum to the Treasurer, at Philadelphia, to form a Common Stock, to be disburs’d by Order of the President with the Consent of the Majority of the Members that can conveniently be consulted thereupon, to such Persons and Places where and by whom the Experiments are to be made, and otherwise as there shall be Occasion; of which Disbursements an exact Account shall be kept, and communicated yearly to every Member.
That at the first Meetings of the Members at Philadelphia, such Rules be formed for Regulating their Meetings and Transactions for the General Benefit, as shall be convenient and necessary; to be afterwards changed and improv’d as there shall be Occasion, wherein due Regard is to be had to the Advice of distant Members.
That at the End of every Year, Collections be made and printed, of such Experiments, Discoveries, Improvements, &c. as may be thought of publick Advantage: And that every Member have a Copy sent him.
That the Business and Duty of the Secretary be, To receive all Letters intended for the Society, and lay them before the President and Members at their Meetings; to abstract, correct and methodize such Papers, &c. as require it, and as he shall be directed to do by the President, after they have been considered, debated and digested in the Society; to enter Copies thereof in the Society’s Books, and make out Copies for distant Members; to answer their Letters by Direction of the President, and keep Records of all material Transactions of the Society, &c.
Benjamin Franklin, the Writer of this Proposal, offers himself to serve the Society as their Secretary, ’till they shall be provided with one more capable.
